A MOTION being made for a rule upon the Sheriff to return, a Venditioni Exponas, the Chief Justice, upon a doubt expressed by that officer, said, that, by the spirit and words of the act of Assembly, the Sheriff must sell not merely to the highest, but to the best, bidder; that, therefore, if the highest bidder was unable to pay, the Sheriff might make an offer to the next highest; and that if the property was not paid for after a sale, the return should be, that “ the premisses were knocked down to A. B. for “ so much, that the said A. B. has not paid the purchase money, “ and, that, therefore, the premisses remain unfold.”